COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00188-CV


Jack County Appraisal District             §    From the 271st District Court

                                           §    of Jack County (13-07-097)

v.                                         §    January 14, 2016

                                           §    Opinion by Justice Gardner

Jack County Hospital District              §    Dissent by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jack County Appraisal District shall pay

all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner___________
                                          Justice Anne Gardner